Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 21, 2016

                                       No. 04-16-00503-CV

                IN RE ESTATE OF RAMIRO AGUILAR JR., DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2800
                           Honorable Tom Rickhoff, Judge Presiding

                                          ORDER
        After this court granted appellants a forty-five-day extension, appellants’ brief is
currently due December 29, 2016. On December 19, 2016, appellants filed a second motion for
extension of time, asking for additional time in which to file their brief. In the motion, which is
unopposed, appellants contend they need additional time to file their brief because the clerk’s
record — which was filed in this court on October 14, 2016, and contains only four documents
— is incomplete in that it does not include all of the documents requested by appellants for
inclusion in the clerk’s record. This court cannot determine exactly which documents are
missing because the clerk’s record does not contain a request for the clerk’s record that would
show exactly what documents appellants requested and appellants did not provide this court with
a copy of such request. Appellants also ask that we order the clerk to “re-do” the clerk’s record
and resubmit it to this court. We assume by “re-do” appellants mean the clerk should file a
supplemental clerk’s record containing the documents requested by appellant for inclusion in the
clerk’s record.

        Accordingly, we ORDER the Bexar County Clerk to: (1) determine the cost of a
supplemental clerk’s record that includes all documents requested by appellants for inclusion in
the clerk’s record; (2) send appellants an invoice of said cost within ten days of the date of this
order; and (3) file the supplemental clerk’s record in this court within thirty days of receipt of
payment. We ORDER appellants to file a copy of the invoice in this court immediately upon
receipt. We further ORDER appellants to provide payment to the clerk for the supplemental
clerk’s record within five days of receipt of the invoice and to file written proof in this court that
such payment has been made when it is made. We ORDER appellants to file their brief in this
court on or before thirty days after the date the supplemental clerk’s record is filed in this court.

      We order the clerk of this court to serve a copy of this order on all counsel and the Bexar
County Clerk.

                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court